                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FREDRICK GOINGS,                                  )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 16-CV-489-SMY-RJD
                                                   )
 C/O BENEFIELD and JOSH                            )
 SCHOENBECK,                                       )
                                                   )
                         Defendants.               )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court is Plaintiff Frederick Goings’ Motion for Reconsideration

pursuant to Federal Rule of Civil Procedure 59(e). Goings seeks reconsideration of the Order

granting summary judgment in favor of Dr. Mia Galioto on Count 18, a claim for intentional

infliction of emotional distress regarding statements made in a medical record dated February 6,

2015 (Doc. 300). Judgment has not been entered in this case. Therefore, Goings is not entitled to

relief pursuant to Rule 59(e), which allows for judgments to be amended or altered. And, Goings

is not entitled to relief under Rule 54(b) which allows the Court to revise decisions as to individual

claims prior to entry of judgment. Goings has set forth no extraordinary circumstances that would

warrant relief. See Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1190 (7th

Cir. 1990); Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1262, 1269 (7th Cir.

1996). Instead, he merely rehashes arguments already made and rejected. Id. The Motion is

accordingly DENIED.

       IT IS SO ORDERED.

       DATED: July 16, 2019
                                                       STACI M. YANDLE
                                                       United States District Judge
                                             Page 1 of 1
